DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed 10 June 2022 is acknowledged.  Claims 1-8 have been cancelled.  New claims 9-22 have been added and are under consideration.



Information Disclosure Statement
The Information Disclosure Statement filed 10 June 2022 is acknowledged.  An initialed copy of the IDS accompanies this Office Action.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to the specification.

Applicant’s amendment canceling claims 5-8 has obviated all previous grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11, 13, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “chosen from” a list of cell types that concludes with “a peripheral blood CD3+ cell, and a peripheral blood mononuclear cell.  This language is ambiguous because it is unclear it the peripheral blood CD3+ cell and the peripheral blood mononuclear cell are alternative selections or must be chosen together.  Dependent claim 11 does not resolve the ambiguity and so is included in the rejection.  For examination purposes they will be treated as alternatives.  If this interpretation is correct, it is suggested that Applicant replace the concluding “and” with “or” to obviate this rejection.  
Claim 11 recites the limitation “has minimal binding to human red blood cells (hRBCs).”  But neither the specification nor the art establishes the metes and bounds of what is “minimal binding”.  The ambiguity is particular great given that neither an assay nor a comparator is provided.  Clarification is required.
Claim 13 recites “characteristics of immunogenic cell death including one or more of the following:” but then presents a list of options that concludes with “and” between options (viii) and (ix).  This language is ambiguous because it is unclear if items (viii) and (ix) are alternatives or must both be present.  For examination purposes they will be treated as alternatives.  If this interpretation is correct, it is suggested that Applicant replace the concluding “and” with “or” to obviate this rejection.  
Claim 19 also presents options “selected from” a list that concludes with “and”.  As for claims 10 and 13 it is unclear if the final two options are alternatives or must be present together.  For examination purposes they will be treated as alternatives.  If this interpretation is correct, it is suggested that Applicant replace the concluding “and” with “or” to obviate this rejection.  
Claim 22 is ambiguous because it contains multiple embedded options in parentheticals.  It is unclear if the cancers in the parentheticals are required by the claim or only exemplary.  Claim 22 is also ambiguous because it recites several embedded Markush groups so that it unclear which cancers it is intended that the claim encompass.  While there is no per se rule against inclusion of both generic and specific terms in a Markush-type listing, here the phrasing is sufficiently convoluted that the claim scope is indefinite.  It is suggested that Applicant remove the parenthetical unless the parenthetical is providing an abbreviation, remove the “optionally wherein” language, remove all embedded “Markush” groups including any internal “and’s”, and present the options as a traditional Markush group concluding with “rhabdomyosarcoma, and chondrosarcoma.”
Appropriate correction is required.  





Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Applicant’s request in the Remarks filed 10 June 2022 to hold the double patenting rejections in abeyance until the claims are otherwise allowable is acknowledged.  Revised rejections are set forth below with respect to the now-pending claims.




Claims 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US10,239,945 (of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘945 are directed to anti-CD47 antibodies that have the same structural and functional properties recited in the instant claims.  SEQ ID NOS: 36, 38, 51, and 52 are identical between claim 5 of the ‘945 and instant claim 9.  Additionally, at least the sequences recited in subparts (vi), (iv), and (ii) of claim 7 are the same as sequences recited in subparts (i), (iv), and (v) of instant claim 17.  While the claims of the ‘945 are directed to products per se, the specification of the '945 indicates that the utility of the products claimed includes methods of treating that are the same as or obvious alternatives to the instantly claimed methods.  E.g., Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  The claims therefore are not patentably distinct.





Claims 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US10,844,124 (of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘124 are directed to methods of treating various cancers with anti-CD47 antibodies that have the same structural and functional properties recited in the instant claims.  The claims therefore are not patentably distinct. 


Claims 9-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/084,156 (pub’d as US20210070865; of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘156 are directed to methods of treating cancers by administering anti-CD47 antibodies that have the same structural and functional properties of the antibodies recited in the instant claims.  SEQ ID NOS: 36, 38, 51, and 52 are identical between claim 3 of the ‘156 and instant claim 9.  Additionally, at least the sequences recited in subparts (vi), (iv), and (ii) of claim 7 are the same as sequences recited in subparts (i), (iv), and (v) of instant claim 17. The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  




Claims 9-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/452,432 (pub’d as US20190309066; of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘432 are directed to methods of treating cancer by administering some of the same anti-CD47 antibodies as recited in the instant claims.  The sequences recited in the co-pending claims are identical, using the same SEQ ID NOS for the same sequence.  The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  


Claims 9-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102-114 of copending Application No. 16/942,531 (pub’d as US20210079091; of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘531 are directed to methods of treating cancer with anti-CD47 antibodies that have the same functional properties as recited in the instant claims.  E.g., claims 102, 105, 106.  In addition, the sequences recited in the co-pending claims are identical, using the same SEQ ID NOS for the same sequence.  Accordingly, at least the antibodies of subparts (iv)-(vi), (viii), and (xii) of claim 108 of the ‘531 are the same as recited in instant claim 9.  The claims therefore are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  


Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643